Citation Nr: 0505943	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-20 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for neurodermatitis (claimed as a skin condition).

ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision that 
granted service connection for neurodermatitis (claimed as a 
skin condition), and assigned a 10 percent disability rating.  
The veteran filed a timely Notice of Disagreement and 
Substantive Appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993)(on a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation . . .) 


FINDINGS OF FACT

1.  The appellant's skin condition is manifest by constant 
itching, topical medications, sun exposure, and dry skin.  
The condition involves the face, hands, forearms, arms, 
posterior neck, and upper back.  The diagnoses include 
neurodermatitis and chronic pruritis.  

2.  The appellant has not demonstrated that the 
neurodermatitis presents with ulcerations or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant; or 
demonstrated an exceptional or unusual disability picture, 
such as marked interference with employment or frequent 
periods of hospitalization, so as to render impractical the 
application of the regular schedular standards.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, the 
criteria for an initial 30 percent disability evaluation for 
neurodermatitis (claimed as a skin condition) have been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.321(b)(1), 4.3, 4.7, 4.118, Diagnostic Code 7806 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

In the present case, the increased rating issue on appeal 
stems from a notice of disagreement with the August 2002 
rating decision which granted service connection for 
neurodermatitis.  If, in response to notice of a decision on 
a claim for which VA has already given section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC   8-2003.  
The record reflects that the veteran was issued § 5103 notice 
as to the claim for service connection for neurodermatitis in 
November 2001.  Hence, the exclusion from § 5103 duty to 
notify, outlined in VAOPGCPREC   8-2003, as noted above, is 
applicable.  

Duty to assist

The appellant's claims file contains service medical records, 
VA outpatient treatment records and VA examinations.  The 
Agency of Original Jurisdiction corresponded with the veteran 
to obtain records from non-VA sources.  Those private sources 
identified by the veteran responded that records were not 
available.  The veteran also apprised VA of this finding.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  The Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate the claim addressed in this 
decision.  Hence, VA's duty to assist the veteran in the 
development of his claim has been satisfied.  

I.  Applicable Law

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Because this case arises from an initial rating decision 
which established service connection and assigned the initial 
disability evaluation, consideration must be given to the 
possibility of staged ratings; that is, separate ratings may 
be assigned for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The August 5, 2002 rating decision on appeal assigned a 10 
percent evaluation for neurodermatitis (claimed as a skin 
condition) under Diagnostic Code 7806 for eczema, effective 
from November 28, 2001.  See 38 C.F.R. § 4.118 (2001).  Prior 
to August 30, 2002, the schedular criteria provide that 
eczema with exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area, warrants a 10 percent 
rating under Diagnostic Code 7806.  See 38 C.F.R. § 4.118.  
Eczema with constant exudation or itching, extensive lesions, 
or marked disfigurement, warrants a 30 percent evaluation.  
Eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or eczema that is 
exceptionally repugnant, warrants a 50 percent evaluation.  
Id. 

During the pendency of this appeal the diagnostic criteria 
for rating disabilities of the skin were modified, effective 
August 30, 2002.  See 67 Fed. Reg. 49596 (July 31, 2002).  

Specifically, on August 30, 2002, the schedular criteria 
provide that dermatitis or eczema affecting more than 40 
percent of the entire body or more than 40 percent of exposed 
areas, or; requiring constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past 12-month period, warrants a 60 percent 
rating under Diagnostic Code 7806.  See 38 C.F.R. § 4.118.  
Eczema involving 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, warrants a 30 
percent disability evaluation.  Id.  Eczema involving at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period, warrants a 10 percent disability 
evaluation.  Eczema involving less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy required during the past 
12-month period, warrants a non-compensable disability 
evaluation.  The disability may also be rated as 
disfigurement of the head, face, or neck (DC 7800) or scars 
(DC's 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  

II.  Factual Background

The veteran's service medical records for the period from 
September 1965 to September 1967 contain entries dated in 
1967 for evaluation and treatment of a rash on face and 
pruritis of arms.  A July 1967 entry reflects constant 
pruritis on backs of both forearms for past 1-1/2 years.  On 
examination, there were crusted lesions of the mouth and 
excoriated arms and wrist.  A cream, Benadryl, and 
Phenobarbital were prescribed.  The soldier was later 
examined twice in August before being discharged.  The last 
entry reflects no lesion except when scratching.  Librium 10 
milligrams twice a day was prescribed for the rash.  

VA outpatient treatment records for the period from March 
2001 to June 2002 reveal five entries related to skin.  In 
March 2001, the veteran complained that he scratched until he 
bled.  He itched from shoulders to fingers.  He used soap and 
detergent recommended by a prior dermatologist.  The relevant 
diagnosis was pruritis of unknown etiology.  The examiner 
recommended a trial of lachydrin.  In October 2001, the 
record indicates the pruritic symptoms were intermittent in 
nature and occasionally severe.  Prescriptions in the past 
included lachydrin cream, over-the-counter moisturizers, and 
hydrocortisone.  On examination, the veteran had marked 
bronze pigmentation in photo-exposed surfaces, including 
atrophy, wrinkling and telangiectasia.  His bilateral upper 
extremities had a fine scale.  There were no suspicious 
lesions for cancer on examination of the head, neck, torso, 
genitalia, buttocks, and extremities.  The clinician's 
assessment was pruritis, likely secondary to xerosis.  
Mentholated absorbase, as tolerated, and Atarax, 25 
milligrams every hour of sleep, as needed, were prescribed.  
The examiner also diagnosed dermatoheliosis, for which sun 
protection and/or avoidance, and self-skin examination, were 
prescribed.  An April 2002 entry reports complaints of 
intermittent itching of skin since 1966.  There was no rash.  
The veteran reportedly scratched until his skin bled, and 
then scabbed.  The impression was possible neurodermatitis.  
In pertinent part, a May 2002 entry reflects that the 
veteran's current problems included pruritis and that he had 
itched since 1966.  He had used multiple creams in the past 
and a dermatologist followed him.  On examination, there were 
no lesions.  The clinician described the skin as normal.  

In June 2002, the veteran was afforded VA general medical and 
skin examinations.  In pertinent part, the general medical 
history shows the veteran was exposed to Agent Orange.  Skin 
pruritis began while in Vietnam.  It was treated with 
topicals, which occasionally helped.  After discharge, VA and 
private dermatologists treated him.  He reported pruritis of 
the upper extremities everyday.  Occasionally, the pruritis 
interrupted his sleep.  Because of the intense scratching, he 
occasionally developed bleeding lesions.  On physical 
examination, the upper extremities were tan.  There were no 
eczematous changes noted.  The diagnosis was neurodermatitis.  

In the August 2002 Notice of Disagreement, the veteran stated 
that the condition had worsened since the examination.  He 
complained of constant itching leading to scabs over his 
arms.  He reported that the itching was so intense that it 
was leaving scars on his arms.  

VA outpatient entries dated in October and December 2002 show 
the veteran was prescribed Camphor and Menthol lotion three 
times a day as needed for itchy skin and Hydrocortisone 1% 
Cream externally twice a day as needed to dry skin on face.  

In a December 2002 statement, the veteran reported that his 
skin disease was spreading to other parts of his body, he 
scratches all day long, and cannot sleep at night.  

On VA skin examination in June 2003, the veteran complained 
of daily itching of the forearms since Vietnam.  He stated 
that it woke him up at night a couple of times a week.  He 
has been treating the neurodermatitis with creams, with 
little improvement.  He reported no pills.  He reported that 
the itch was now spreading to the dorsum of the hands, arms, 
back of the neck, and upper back.  On dermatology 
examination, there was no active lesion.  The diagnosis was 
chronic pruritis with recurrent neurodermatitis involving the 
hands, forearms, arms, and posterior neck and upper back, 
likely to be related to the neurodermatitis.  

III.  Analysis

At the outset, the Board acknowledges that Dorland's Medical 
Dictionary (28th Edition) defines neurodermatitis as:

" . . . an extremely variable eczematous 
dermatitis presumed to be a cutaneous response to 
prolonged vigorous scratching, rubbing, or pinching 
to relieve intense pruritis, having the potential 
to produce polymorphic lesions at the same or 
different times, and varying in severity, course, 
and morphologic expression in different 
individuals.  It is believed by some authorities to 
be psychogenic disorder . . ." (p. 1129)

In sum, the service medical records show that the soldier 
complained of constant itching with rash and lesions when 
scratching.  The pruritis was treated with an antihistamine 
(Benadryl) and a barbiturate/ sedative (Phenobarbital) in 
July and August 1967, and an anti-anxiety (Librium) in August 
1967.  VA records to include VA skin examinations dated for 
the period from March 2001 to June 2003 demonstrate that the 
appellant has a chronic pruritis/ recurrent neurodermatitis 
manifested by intense itching and scratching, daily itching, 
and occasional bleeding lesions.  The itching and skin 
disease has persisted since service.  The pruritis disrupts 
his sleep.  The affected areas involve hands, forearms, arms, 
and posterior neck and upper back.  He has dry skin on his 
face.  There was little improvement in the neurodermatitis 
with creams.  

At this juncture, the Board turns to discuss VA outpatient 
treatment records that indicate past and present treatment of 
the skin condition with soaps, detergents, lachydrin cream, 
over-the-counter moisturizers, hydrocortisone, mentholated 
absorbase, camphor and menthol lotion, and Atarax.  More 
specifically, VA outpatient treatment records dated in 
October and December 2002 indicated active medications 
(steroidal creams and topical ointments to be applied two and 
three times a day for dry and itchy skin).  The latter 
treatment regimen alone may cause inconvenience to the 
appellant considering the areas of application cited in the 
June 2003 VA skin examination and the time required for 
application and related hygiene.  The Board has considered 
that the appellant is employed and takes this opportunity to 
note that the rating schedule would account for this level of 
inconvenience.  

Next, the Board turns to what appears to be a contradiction 
in the record, or a progression in the disease process, or a 
pattern of this disease.  The appellant reported in October 
2001 that the pruritis was intermittent with occasional 
severe pruritis.  He used topicals as needed and medicated 
with Atarax at night.  His lay statements in August and 
December 2002 reported worsening of the condition and itching 
that lasted all day.  VA outpatient treatment records dated 
in October and December 2002 show that he medicated with 
different topicals two and three times a day.  On VA skin 
examinations in June 2002 and 2003, the appellant reported 
daily itching.  

Although no active disease was detected on the VA skin 
examinations, on balance considering the treatise discussion 
above and all other evidence, the Board resolves all 
reasonable doubt in favor of the appellant to find that the 
neurodermatitis more nearly approximates a 30 percent 
evaluation under the schedular criteria in effect prior to 
August 30, 2002.  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118 (DC 
7806) (2001).  The appellant's neurodermatitis is not 
characterized by eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or eczema that is exceptionally repugnant to 
warrant a 50 percent disability evaluation prior to August 
30, 2002.  Thus, the evidence of record reflects that the 
appellant's current symptomatology of constant itching, need 
for topical medications, and dry skin, simply do not merit a 
50 percent evaluation under DC 7806.  

The Board has also considered the availability of a higher 
initial evaluation under the scar rating codes, but observes 
that the maximum evaluation is a 10 percent (under DC's 7803, 
7804, 7805), unless it is a disfiguring scar of the head, 
face, or neck (under DC 7800) excluding burns.  See 38 C.F.R. 
§ 4.118.  Briefly, the service medical records mentioned 
bleeding and crusting lesions.  VA treatment records to 
include VA examinations did not report scars or scarring, 
other than by the appellant's medical history.  There is no 
indication of a repugnant scar on the head, face, or neck of 
the appellant to warrant a 50 percent evaluation.  Without 
more, the appellant's statements alone do not warrant a 50 
percent evaluation.  

Under the rating criteria of DC 7806, the Board finds that a 
30 percent evaluation and no more, is appropriate for current 
manifestations of neurodermatitis characterized by pruritis 
of the hands, forearms, arms, posterior neck, and upper back 
with occasional lesions that bleed and then scab.  Further, 
based on these symptoms, no other code under the rating 
criteria applies to afford an initial disability evaluation 
in excess of 30 percent without more extensive 
manifestations.  

Additionally, the skin disability at issue has not been shown 
to affect more than 40 percent of the body or exposed areas.  
Moreover, it has not been demonstrated that the veteran 
requires near-constant corticosteroids or other 
immunosuppressive drugs.  Hence, a higher rating is not 
warranted under the criteria effective from August 30, 2002.  

The Board notes that the appellant maintains employment, and 
has not stated or demonstrated that his employment 
opportunities or his ability to participate in many 
activities have been limited beyond that contemplated by the 
30 percent schedular evaluation assigned herein.  As such, 
the Board finds that there has been no showing that this 
disability has caused marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impracticable the application of the regular schedular 
standards.  Hence, an extraschedular evaluation is not 
warranted under 38 C.F.R. § 3.321(b)(1) (2004).


ORDER

An initial disability evaluation of 30 percent, effective 
from November 28, 2001, is granted, subject to the applicable 
law governing the award of monetary benefits.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


